Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 1 of 128 PageID: 1


Charles M. Lizza                         Of Counsel:
William C. Baton
SAUL EWING ARNSTEIN & LEHR LLP           Eric W. Dittmann
One Riverfront Plaza, Suite 1520         Joseph M. O’Malley, Jr.
Newark, NJ 07102-5426                    Dana R. Weir
(973) 286-6700                           Max H. Yusem
                                         PAUL HASTINGS LLP
Attorneys for Plaintiffs                 200 Park Avenue
Mitsubishi Tanabe Pharma Corp.,          New York, NY 10166
Janssen Pharmaceuticals, Inc.,
Janssen Pharmaceutica NV,                Attorneys for Plaintiff
Janssen Research and Development, LLC,   Mitsubishi Tanabe Pharma Corp.
and Cilag GmbH International
                                         Raymond N. Nimrod
                                         Colleen Tracy James
                                         Catherine T. Mattes
                                         QUINN EMANUEL
                                         URQUHART & SULLIVAN LLP
                                         51 Madison Avenue, 22nd Floor
                                         New York, NY 10010

                                         Attorneys for Plaintiffs
                                         Janssen Pharmaceuticals, Inc.,
                                         Janssen Pharmaceutica NV,
                                         Janssen Research and Development, LLC,
                                         and Cilag GmbH International


                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


MITSUBISHI TANABE PHARMA                    Civil Action No. __________________
CORPORATION, JANSSEN
PHARMACEUTICALS, INC., JANSSEN
PHARMACEUTICA NV,
JANSSEN RESEARCH AND                                COMPLAINT FOR
DEVELOPMENT, LLC, and                            PATENT INFRINGEMENT
CILAG GMBH INTERNATIONAL,
                                                       (Filed Electronically)
                           Plaintiffs,
                     v.

DR. REDDY’S LABORATORIES, INC., and
DR. REDDY’S LABORATORIES, LTD.,
                           Defendants.
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 2 of 128 PageID: 2


               Plaintiffs Mitsubishi Tanabe Pharma Corp. (“MTPC”), Janssen Pharmaceuticals,

Inc. (“JPI”), Janssen Pharmaceutica NV (“JNV”), Janssen Research and Development, LLC

(“JRD”), and Cilag GmbH International (“Cilag”) (collectively, “Plaintiffs”), for their Complaint

against Dr. Reddy’s Laboratories, Inc. (“DRL Inc.”) and Dr. Reddy’s Laboratories, Ltd. (“DRL

Ltd.”) (DRL Inc. and DRL Ltd. collectively, “DRL” or “Defendants”), hereby allege as follows:

                                         THE PARTIES

               1.      MTPC is a corporation organized and existing under the laws of Japan,

having its principal place of business at 3-2-10, Dosho-Machi, Chuo-ku, Osaki-Shi, Osaka

541-8505 Japan.

               2.      JPI is a corporation organized and existing under the laws of the State of

Pennsylvania, having its principal place of business at 1125 Trenton-Harbourton Road, Titusville,

New Jersey 08560.

               3.      JNV is a corporation organized and existing under the laws of Belgium,

having its principal place of business at Turnhoutseweg, 30, B-2340 Beerse, Belgium.

               4.      JRD is a corporation organized and existing under the laws of the State of

New Jersey, having its principal place of business at 920 Route 202, Raritan, New Jersey 08869.

               5.      Cilag is a company organized and existing under the laws of Switzerland,

having its principal place of business at Gubelstrasse 34, 6300, Zug, Switzerland.

               6.      On information and belief, defendant DRL Inc. is a corporation organized

and existing under the laws of the State of New Jersey, having its principal place of business at 107

College Road East, Princeton, New Jersey 08540.

               7.      On information and belief, defendant DRL Ltd. is an Indian corporation,

having its principal place of business at 8-2-337, Road No. 3, Banjara Hills, Hyderabad, Telangana

500034, Andhra Pradesh, India.



                                                 -2-
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 3 of 128 PageID: 3


                                  NATURE OF THE ACTION

                8.     This is a civil action for infringement of United States Patent No. 7,943,788

(“the ’788 patent” or “the patent-in-suit”). This action arises under the patent laws of the United

States, 35 U.S.C. §§ 100 et seq., as well as the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02.

                                 JURISDICTION AND VENUE

                9.     This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331 and 1338(a) and the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02.

                10.    This Court may declare the rights and other legal relations of the parties

pursuant to 28 U.S.C. §§ 2201-02 because this case is an actual controversy within the Court’s

jurisdiction.

                11.    This Court has personal jurisdiction over DRL because, inter alia, DRL has

committed an act of patent infringement under 35 U.S.C. § 271(e)(2) and intends a future course of

conduct that includes acts of patent infringement in New Jersey. These acts have led and will lead

to foreseeable harm and injury to Plaintiffs in New Jersey. For example, on information and

belief, following approval of ANDA No. 210502, DRL will make, use, import, sell, and/or offer

for sale its proposed generic versions of JPI’s Invokamet® brand products in the United States,

including in New Jersey, prior to the expiration of the patent-in-suit.

                12.    This Court also has personal jurisdiction over DRL because, inter alia, this

action arises from actions of DRL directed toward New Jersey. For example, DRL’s counsel sent

a letter dated August 23, 2019 to JPI, a corporation with its principal place of business in this

Judicial District stating that DRL had submitted ANDA No. 210502 seeking approval to

commercially manufacture, use, sell, offer for sale, and/or import its proposed generic versions of

JPI’s Invokamet® brand products prior to the expiration of the patent-in-suit. If DRL succeeds in




                                                 -3-
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 4 of 128 PageID: 4


obtaining FDA approval, it would sell its proposed generic versions of JPI’s Invokamet® brand

products in New Jersey and other states, causing injury to Plaintiffs in New Jersey.

                13.    The Court also has personal jurisdiction over DRL because DRL has

purposefully availed itself of the rights and benefits of New Jersey law by engaging in systematic

and continuous contacts with the State of New Jersey. On information and belief, DRL regularly

and continuously transacts business within New Jersey, including by selling pharmaceutical

products in New Jersey. On information and belief, DRL derives substantial revenue from the sale

of those products in New Jersey and has availed itself of the privilege of conducting business

within New Jersey.

                14.    On information and belief, DRL has continuously placed its products into

the stream of commerce for distribution and consumption in the State of New Jersey and

throughout the United States, and thus has engaged in the regular conduct of business within this

Judicial District.

                15.    On information and belief, DRL derives substantial revenue from selling

generic pharmaceutical products throughout the United States, including in this Judicial District.

                16.    On information and belief, DRL has previously invoked, stipulated, and/or

consented to personal jurisdiction in this Judicial District in numerous prior patent cases.

                17.    DRL has previously been sued in this Judicial District and has availed itself

of New Jersey courts through the assertion of counterclaims in suits brought in New Jersey,

including Mitsubishi Tanabe Pharma Corp., et al. v. Dr. Reddy’s Laboratories, Ltd., et al., Civil

Action No. 17-05135 (D.N.J.) (not contesting personal jurisdiction or venue and asserting

counterclaims); Sumitomo Dainippon Pharma Co., Ltd., et al. v. Dr. Reddy’s Laboratories, Ltd., et

al., Civil Action No. 18-02620 (D.N.J.) (not contesting personal jurisdiction or venue and

asserting counterclaims); Celgene Corp. v. Dr. Reddy’s Laboratories, Ltd., et al., Civil Action No.



                                                 -4-
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 5 of 128 PageID: 5


18-11269 (D.N.J.) (not contesting personal jurisdiction or venue and asserting counterclaims); and

Alcon Pharmaceuticals Ltd., et al. v. Dr. Reddy’s Laboratories, Ltd., et al., Civil Action No.

16-06775 (D.N.J.) (not contesting personal jurisdiction or venue and asserting counterclaims).

               18.     Venue is proper in this Court as to DRL pursuant to 28 U.S.C. §§ 1391(b),

(c), and/or (d), and 1400(b) because DRL has committed and will commit further acts of

infringement in this Judicial District. Venue is also proper in this Court as to DRL because DRL

has a regular and established place of business in New Jersey. Venue is proper for the additional

reasons set forth below, and for other reasons that will be presented to the Court if such venue is

challenged.

                                    THE PATENT-IN-SUIT

               19.     On May 17, 2011, the ’788 patent, titled “Glucopyranoside Compound,”

was duly and legally issued to MTPC as assignee. A copy of the ’788 patent is attached as

Exhibit A.

               20.     JPI, JRD, and Cilag are exclusive licensees of the ’788 patent.

               21.     JNV is an exclusive sublicensee of the ’788 patent.

               22.     JPI holds approved New Drug Application (“NDA”) No. 204353 for

canagliflozin and metformin hydrochloride tablets, which are prescribed and sold under the

trademark Invokamet®.

               23.     Pursuant to 21 U.S.C. § 355(b)(l), the ’788 patent is listed in the United

States Food and Drug Administration (“FDA”) publication titled “Approved Drug Products with

Therapeutic Equivalence Evaluations” (also known as the “Orange Book”) as covering JPI’s

Invokamet® brand canagliflozin and metformin hydrochloride tablets.




                                                -5-
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 6 of 128 PageID: 6


                           ACTS GIVING RISE TO THIS ACTION

                            COUNT I – INFRINGEMENT
              OF THE ’788 PATENT BY DRL’S ANDA FOR INVOKAMET®

               24.     Plaintiffs reallege paragraphs 1-23 as if fully set forth herein.

               25.     On information and belief, DRL submitted ANDA No. 210502 to the FDA

under § 505(j) of the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 355(j)). ANDA No.

210502 seeks the FDA approval necessary to engage in the commercial manufacture, use, sale,

offer for sale in, and/or importation into the United States, including the State of New Jersey, of

generic 50 mg/500 mg, 50 mg/1 g, 150 mg/500 mg, and 150 mg/1 g canagliflozin and metformin

hydrochloride tablets prior to the expiration of certain of MTPC’s Orange Book-listed patents.

ANDA No. 210502 specifically seeks FDA approval to market a generic version of JPI’s

Invokamet® brand 50 mg/500 mg, 50 mg/1 g, 150 mg/500 mg, and 150 mg/1 g canagliflozin and

metformin hydrochloride tablets prior to the expiration of the ’788 patent.

               26.     On information and belief, ANDA No. 210502 includes a Paragraph IV

Certification that the claims of the ’788 patent are invalid.

               27.     Plaintiffs commenced this action within 45 days of the date of receipt of

DRL’s August 23, 2019 Paragraph IV Certification Notice Letter.

               28.     DRL’s submission to the FDA of ANDA No. 210502, including the

§ 505(j)(2)(A)(vii)(IV) allegations, constitutes infringement of the ’788 patent under 35 U.S.C.

§ 271(e)(2)(A).

               29.     Plaintiffs are entitled to a declaration that, if DRL commercially

manufactures, uses, offers for sale, or sells its proposed generic versions of JPI’s Invokamet®

brand products within the United States, imports its proposed generic versions of JPI’s

Invokamet® brand products into the United States, and/or induces or contributes to such conduct,




                                                 -6-
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 7 of 128 PageID: 7


DRL will infringe at least claims 12 and 20 of the ’788 patent under 35 U.S.C. § 271(a), (b), and/or

(c).

                30.     Plaintiffs will be irreparably harmed by DRL’s infringing activities unless

those activities are enjoined by this Court. Plaintiffs do not have an adequate remedy at law.

                31.     This case is an exceptional one, and Plaintiffs are entitled to an award of

their reasonable attorneys’ fees under 35 U.S.C. § 285.

                                      PRAYER FOR RELIEF

                WHEREFORE, Plaintiffs request that:

                A.      A Judgment be entered declaring that DRL has infringed one or more

claims of the ’788 patent by submitting ANDA No. 210502;

                B.      An Order be issued pursuant to 35 U.S.C. § 271(e)(4)(A) that the effective

date of any approval of ANDA No. 210502 be a date that is not earlier than the expiration date of

the ’788 patent, or any later expiration of exclusivity for any of those patents to which Plaintiffs are

or become entitled;

                C.      An Order be issued that DRL, its officers, agents, servants, and employees,

and those persons in active concert or participation with them, are preliminarily and permanently

enjoined from commercially manufacturing, using, offering for sale, importing, or selling the

proposed generic versions of JPI’s Invokamet® brand canagliflozin and metformin hydrochloride

tablets identified in this Complaint, and any other product that infringes or induces or contributes

to the infringement of the ’788 patent, prior to its expiration, including any extensions to which

Plaintiffs are or become entitled;

                D.      If DRL engages in the commercial manufacture, use, offer for sale, sale,

and/or importation into the United States of the proposed generic versions of JPI’s Invokamet®

brand canagliflozin and metformin hydrochloride tablets identified in this Complaint prior to the



                                                  -7-
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 8 of 128 PageID: 8


expiration of the ’788 patent, a Judgment awarding damages to Plaintiffs resulting from such

infringement together with interest;

               E.     Attorneys’ fees in this action as an exceptional case pursuant to 35 U.S.C.

§ 285;

               F.     Costs and expenses in this action; and

               G.     Plaintiffs be awarded such other and further relief as this Court deems just

and proper.

Dated: October 7, 2019                            By: s/ Charles M. Lizza
                                                      Charles M. Lizza
                                                      William C. Baton
Of Counsel:                                           SAUL EWING ARNSTEIN & LEHR LLP
                                                      One Riverfront Plaza, Suite 1520
Eric W. Dittmann                                      Newark, NJ 07102-5426
Joseph M. O’Malley, Jr.                               (973) 286-6700
Dana R. Weir                                          clizza@saul.com
Max H. Yusem                                          wbaton@saul.com
PAUL HASTINGS LLP
200 Park Avenue                                        Attorneys for Plaintiffs
New York, NY 10166                                     Mitsubishi Tanabe Pharma Corp.,
                                                       Janssen Pharmaceuticals, Inc.,
Attorneys for Plaintiff                                Janssen Pharmaceutica NV,
Mitsubishi Tanabe Pharma Corp.                         Janssen Research and Development, LLC,
                                                       and Cilag GmbH International
Raymond N. Nimrod
Colleen Tracy James
Catherine T. Mattes
QUINN EMANUEL
URQUHART & SULLIVAN LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010

Attorneys for Plaintiffs
Janssen Pharmaceuticals, Inc.,
Janssen Pharmaceutica NV,
Janssen Research and Development, LLC, and
Cilag GmbH International




                                               -8-
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 9 of 128 PageID: 9


         CERTIFICATION PURSUANT TO LOCAL CIVIL RULES 11.2 & 40.1

       I hereby certify that the consolidated matter captioned Mitsubishi Tanabe Pharma

Corporation, et al. v. Sandoz Inc., et al., Civil Action No. 17-5319 (FLW)(DEA) is related to the

matter in controversy because the matter in controversy involves at least one of the same patents.

       I hereby certify that, to the best of my knowledge, the matter in controversy is not the

subject of any other action pending in any court or of any pending arbitration or administrative

proceeding.

Dated: October 7, 2019                            By: s/ Charles M. Lizza
                                                      Charles M. Lizza
Of Counsel:                                           William C. Baton
                                                      SAUL EWING ARNSTEIN & LEHR LLP
Eric W. Dittmann                                      One Riverfront Plaza, Suite 1520
Joseph M. O’Malley, Jr.                               Newark, NJ 07102-5426
Dana R. Weir                                          (973) 286-6700
Max H. Yusem                                          clizza@saul.com
PAUL HASTINGS LLP                                     wbaton@saul.com
200 Park Avenue
New York, NY 10166                                     Attorneys for Plaintiffs
                                                       Mitsubishi Tanabe Pharma Corp.,
Attorneys for Plaintiff                                Janssen Pharmaceuticals, Inc.,
Mitsubishi Tanabe Pharma Corp.                         Janssen Pharmaceutica NV,
                                                       Janssen Research and Development, LLC,
Raymond N. Nimrod                                      and Cilag GmbH International
Colleen Tracy James
Catherine T. Mattes
QUINN EMANUEL
URQUHART & SULLIVAN LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010

Attorneys for Plaintiffs
Janssen Pharmaceuticals, Inc.,
Janssen Pharmaceutica NV,
Janssen Research and Development, LLC, and
Cilag GmbH International




                                               -9-
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 10 of 128 PageID: 10




                  EXHIBIT A
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 11 of 128 PageID: 11
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 12 of 128 PageID: 12
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 13 of 128 PageID: 13
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 14 of 128 PageID: 14
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 15 of 128 PageID: 15
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 16 of 128 PageID: 16
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 17 of 128 PageID: 17
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 18 of 128 PageID: 18
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 19 of 128 PageID: 19
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 20 of 128 PageID: 20
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 21 of 128 PageID: 21
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 22 of 128 PageID: 22
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 23 of 128 PageID: 23
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 24 of 128 PageID: 24
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 25 of 128 PageID: 25
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 26 of 128 PageID: 26
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 27 of 128 PageID: 27
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 28 of 128 PageID: 28
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 29 of 128 PageID: 29
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 30 of 128 PageID: 30
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 31 of 128 PageID: 31
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 32 of 128 PageID: 32
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 33 of 128 PageID: 33
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 34 of 128 PageID: 34
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 35 of 128 PageID: 35
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 36 of 128 PageID: 36
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 37 of 128 PageID: 37
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 38 of 128 PageID: 38
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 39 of 128 PageID: 39
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 40 of 128 PageID: 40
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 41 of 128 PageID: 41
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 42 of 128 PageID: 42
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 43 of 128 PageID: 43
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 44 of 128 PageID: 44
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 45 of 128 PageID: 45
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 46 of 128 PageID: 46
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 47 of 128 PageID: 47
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 48 of 128 PageID: 48
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 49 of 128 PageID: 49
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 50 of 128 PageID: 50
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 51 of 128 PageID: 51
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 52 of 128 PageID: 52
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 53 of 128 PageID: 53
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 54 of 128 PageID: 54
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 55 of 128 PageID: 55
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 56 of 128 PageID: 56
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 57 of 128 PageID: 57
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 58 of 128 PageID: 58
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 59 of 128 PageID: 59
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 60 of 128 PageID: 60
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 61 of 128 PageID: 61
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 62 of 128 PageID: 62
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 63 of 128 PageID: 63
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 64 of 128 PageID: 64
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 65 of 128 PageID: 65
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 66 of 128 PageID: 66
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 67 of 128 PageID: 67
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 68 of 128 PageID: 68
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 69 of 128 PageID: 69
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 70 of 128 PageID: 70
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 71 of 128 PageID: 71
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 72 of 128 PageID: 72
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 73 of 128 PageID: 73
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 74 of 128 PageID: 74
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 75 of 128 PageID: 75
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 76 of 128 PageID: 76
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 77 of 128 PageID: 77
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 78 of 128 PageID: 78
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 79 of 128 PageID: 79
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 80 of 128 PageID: 80
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 81 of 128 PageID: 81
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 82 of 128 PageID: 82
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 83 of 128 PageID: 83
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 84 of 128 PageID: 84
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 85 of 128 PageID: 85
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 86 of 128 PageID: 86
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 87 of 128 PageID: 87
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 88 of 128 PageID: 88
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 89 of 128 PageID: 89
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 90 of 128 PageID: 90
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 91 of 128 PageID: 91
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 92 of 128 PageID: 92
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 93 of 128 PageID: 93
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 94 of 128 PageID: 94
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 95 of 128 PageID: 95
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 96 of 128 PageID: 96
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 97 of 128 PageID: 97
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 98 of 128 PageID: 98
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 99 of 128 PageID: 99
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 100 of 128 PageID: 100
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 101 of 128 PageID: 101
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 102 of 128 PageID: 102
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 103 of 128 PageID: 103
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 104 of 128 PageID: 104
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 105 of 128 PageID: 105
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 106 of 128 PageID: 106
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 107 of 128 PageID: 107
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 108 of 128 PageID: 108
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 109 of 128 PageID: 109
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 110 of 128 PageID: 110
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 111 of 128 PageID: 111
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 112 of 128 PageID: 112
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 113 of 128 PageID: 113
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 114 of 128 PageID: 114
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 115 of 128 PageID: 115
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 116 of 128 PageID: 116
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 117 of 128 PageID: 117
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 118 of 128 PageID: 118
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 119 of 128 PageID: 119
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 120 of 128 PageID: 120
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 121 of 128 PageID: 121
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 122 of 128 PageID: 122
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 123 of 128 PageID: 123
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 124 of 128 PageID: 124
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 125 of 128 PageID: 125
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 126 of 128 PageID: 126
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 127 of 128 PageID: 127
Case 3:19-cv-18764-FLW-DEA Document 1 Filed 10/07/19 Page 128 of 128 PageID: 128
